Citation Nr: 0800694	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound, right arm, with loss of use of the right hand, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than December 
23, 2003, for the award of a 70 percent evaluation for 
residuals of gunshot wound, right arm, with loss of use of 
the right hand.

3.  Entitlement to an effective date earlier than December 
23, 2003, for the award of entitlement to total disability 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and December 2004 decisions by the 
RO.

The Board notes that, in its June 2004 decision, the RO also 
granted entitlement to special monthly compensation based on 
loss of use of the right hand, and dependent's educational 
assistance, both effective December 23, 2003.  Inasmuch as 
the Board has, as discussed below, granted the veteran an 
earlier effective date of January 13, 2003, for the award of 
a 70 percent disability rating for his service connected 
residuals of a gunshot wound, and for TDIU, the RO should 
also provide the same earlier effective date of January 13, 
2003, for the award of special monthly compensation and 
educational assistance.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  A June 2004 VA compensation and pension examination 
showed that the veteran had lost the use of his right hand as 
a result of his service-connected residuals of a gunshot 
wound; similar symptoms were first noted in a January 13, 
2003, VA orthopedic consultation report.

3.  The veteran's claim of increase was received on December 
23, 2003; the earliest medical evidence that the veteran's 
symptoms had increased is dated January 13, 2003, within the 
one year period before the claim was received.   

4.  A disability rating higher than 70 percent for service-
connected residuals of a gunshot wound, right arm, with loss 
of use of the right hand, is not warranted.

5.  The veteran met the percentage requirements for the award 
of TDIU on January 13, 2003.

 
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, 
but no higher, for service-connected gunshot wound, right 
arm, with loss of use of the right hand, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5125 (2007).

2.  The criteria for an effective date of January 13, 2003, 
for the award of an increased  70 percent disability rating 
for residuals of a gunshot wound, right arm, with loss of use 
of the right hand, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5125 
(2007).

3.  The criteria for an effective date of January 13, 2003, 
for the award of TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for increased 
rating, a VCAA notice letter was sent in March 2004, prior to 
the RO's August 2004 decision.  That letter informed the 
veteran of the evidence necessary to establish an increased 
rating and TDIU.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any evidence in his possession that pertained to 
his claim.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if an increased rating or service 
connection was established; however, the matter of the proper 
effective date is a "downstream" issue, i.e., an issue 
relating to the claims but arising after the beginning of the 
claims process.  With regard to that issue, VA has taken the 
proper action in accordance with 38 U.S.C.A. § 5104.  Under 
the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159I, 
(d) (2007).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159I(4) (2007).

The Board notes that, in his January 2005 notice of 
disagreement, the veteran's representative requested that the 
RO obtain all of the veteran's VA medical records going back 
many years to July 1992, and that a retrospective medical 
opinion should be obtained to determine if an earlier 
effective date for increased rating is warranted.  The Board 
finds that the medical evidence of record has been sufficient 
to render a decision in this case including, as further 
discussed below, the award of an earlier effective date for 
increased rating and for total unemployability. 

Therefore, in the present case, the Board finds that the duty 
to assist has been fulfilled.  The veteran's service medical 
records have been obtained, as have the records of his VA 
treatment (there was no private treatment).  He was afforded 
a VA examination relating to his claim for increased rating 
during June 2004.  The veteran has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  The Merits of the Veteran's Claims

A.  Increased Rating, Residuals of Gunshot Wound, Right Arm

The veteran's service medical records (SMRs) show that, 
during March 1955, the veteran was injured in the right 
forearm by an accidental gunshot wound, which occurred while 
he was cleaning his pistol.  The bullet had ricocheted off a 
bulkhead wall, and entered near the right elbow and exited 
near the wrist.  He has had fusion surgery and carpal tunnel 
release surgery in order to alleviate his pain.  He has been 
service connected for residuals of a gunshot wound, right 
arm, muscle group VIII, with a 30 percent disability rating 
since January 8, 1957.  By its December 2004 decision, the RO 
granted an increased rating of 70 percent, effective from 
December 23, 2003.  The veteran contends that a 100 percent 
disability rating is warranted for the condition of his right 
arm. 
 
Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations. See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

At a June 2004 VA compensation and pension examination of the 
veteran reported that he was no longer able to grasp objects 
with his right hand, and that he had experienced constant 
pain over the past 1 to 1 1/2 years.  He was able to slightly 
flex his fingers, but was unable to grip tight enough to hold 
an object.  He reported a hot poker pain sensation all the 
time, estimated as a level of 8 on a scale of 10.  The pain 
increased if he attempted to do anything with the arm.  He 
was able to hold a piece of paper between his right thumb and 
index finger, but he was unable to touch his right thumb to 
his middle, ring, or little fingers.  

The examiner measured range of motion of motion of the right 
wrist as having zero degrees dorsiflexion, zero degrees 
palmar flexion, zero degrees radial deviation, and zero 
degrees ulnar deviation.  Extension of the right thumb was 
zero degrees, and flexion was 10 degrees.  Right forearm 
supination was to 70 degrees, and pronation was zero degrees.  
The examiner noted that the veteran had pain with any of the 
attempted ranges of motion.  For VA purposes, normal 
dorsiflexion of the wrist is from 0 to 70 degrees, and normal 
palmar flexion is from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees.  Normal forearm 
pronation is from 0 to 80 degrees and normal forearm 
supination is from 0 to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I.
The examiner noted that the veteran was not able to make any 
motion to the wrist or forearm because of the previous 
gunshot wound injury and surgery, so his function is 
additionally limited 100 percent.  His right hand grip was 
additionally limited by weakness 95 percent.  His diagnosis 
was loss of muscle capability in groups VIII, II, and VII as 
a result of gunshot wound, fusion surgery and deformity, and 
pain in the right forearm and hand.

The veteran's right arm disability was initially rated as 30 
percent disabling pursuant to Diagnostic Code 5308, which 
relates to a severe functional disability of the dominant 
wrist, fingers and thumb.  38 C.F.R. § 4.71a, Diagnostic Code 
5308.  The veteran's right arm disability is currently rated 
as 70 percent disabling pursuant to Diagnostic Code 5125 for 
loss of use of his major (right) hand through amputation (or 
as in this case the veteran's symptoms are equated to 
amputation).  38 C.F.R. § 4.71a, Diagnostic Code 5125.  This 
diagnostic code does not provide for a rating in excess of 70 
percent. 

With regard to other potentially applicable diagnostic codes, 
while Diagnostic Codes 5120, and 5121 provide for 90 percent 
ratings for amputations of the arm involving disarticulation 
above the forearm, and Diagnostic Code 5123 provides an 80 
percent rating for an amputation above the insertion of the 
pronator teres, the service-connected loss of use of the 
right hand does not involve such residuals.  Review of other 
potentially applicable diagnostic codes does not reveal any 
other provision under which increased compensation can be 
assigned.  Indeed, the provisions of the amputation rule 
would clearly apply and not support the assignment of a 
rating in excess of 70 percent.  The "amputation rule" (38 
C.F.R. § 4.68) provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  

Lastly, in denying the veteran's claim for an increased 
evaluation, the Board has considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2007).  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
Board concludes that the veteran's rating currently takes 
into consideration the above noted disability factors.  
Therefore, a disability rating higher than 70 percent for the 
veteran's service-connected residuals of a gunshot wound, 
right arm, with loss of use of the right hand, is not 
warranted.  

B.  Earlier Effective Date, Increased Rating

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.  38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim - if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed - but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper, supra at 126-127, the Court held that "38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  Id. 
The Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 
1998).  That is, because neither 38 U.S.C. § 5110(b)(2) nor 
38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date. The effective date 
of an increased rating would be the date of claim only if the 
claim is not received within the year following the increase 
in disability, as explained in Harper.  VAOPGCPREC 12-98 at 
3.

In the present case, the effective date assigned by the RO 
was the date of the veteran's claim for increased rating, 
December 23, 2003, inasmuch as the June 2004 VA C&P 
examination (discussed above) showed the veteran's service-
connected residuals of a gunshot wound to the right arm had 
increased.  The veteran contends that his symptoms had 
increased at least a year prior to his claim of increase such 
that a December 23, 2002, effective date should be warranted.  

A VA outpatient treatment report dated November 22, 2002, 
reveals that the veteran complained of worsening pain in his 
right wrist, and he reported that he had had fusion surgery 
(in his right wrist) about 10 years ago.  A January 13, 2003, 
VA outpatient treatment report for an orthopedic consultation 
(about 11 months before the veteran applied for an increased 
rating) showed that the veteran was complaining of right 
wrist pain at that time.  He noted that he had underwent a 
wrist fusion surgery (arthrodesis) in 1989, and that the 
veteran benefited from the surgery.  The veteran had a bone 
scan in October 2002, which did not show any problem with the 
wrist.  A November 2002 x-ray of the wrist showed that the 
plate and screws from the arthrodesis procedure were properly 
in place.  The veteran reported that the recent dosoradial 
wrist pain was a burning type of pain that would come and go, 
staying 4 to 5 days before it went away.  He also complained 
of decreased sensation since the 1989 surgery.  Working on a 
tractor occasionally increased the present wrist pain, and 
carrying things with any weight to them also increased the 
pain.  Examination of the wrist showed no evidence of 
inflammation, infection, or drainage.  Finger motion was 
within normal limits.  Finger sensation was perhaps slightly 
duller than normal throughout the right hand.  The veteran 
did complain of fairly acute tenderness over the radial 
aspect of the wrist and distal forearm.  There was no 
crepitation with thumb motion.  The examiner's diagnosis was 
tendonitis, radial side of the wrist.

Review of the record reveals there are no other VA outpatient 
treatment reports relating to the veteran's right wrist and 
hand after the January 2003 orthopedic consult report 
discussed above and before the June 2004 C&P increase 
examination (the Board notes that the veteran was being 
treated for other serious health problems during that time 
frame).  However, the Board concludes that, allowing for 
reasonable doubt, the earliest date as of which it was 
ascertainable that the increase occurred was the date of the 
orthopedic consultation on January 13, 2003.  While that 
examination was not as thorough as the June 2004 C&P 
examination, and it did not include comprehensive range of 
motion measurements as in June 2004, the Board finds it 
significant that the veteran's complaints of acute pain in 
the wrist in January 2003 were similar to his complaints of 
pain in June 2004.  In June 2004 the veteran complained of 
constant pain over the past 1 to 1 1/2 years (going back to 
January 13, 2003), described as a hot poker sensation that 
was a level of 8 on a scale of 10.

The Board notes that the veteran is competent to testify 
about the level of pain that he has experienced with his 
right wrist and hand.  38 C.F.R. § 3.159 (a)(2) (2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes that the veteran's acute level of wrist and 
hand pain was verified in the range of motion measurements 
conducted by the June 2004 examiner, such that the RO 
determined he had lost the use of his right hand.  Therefore, 
the Board finds that, allowing for reasonable doubt, an 
earlier effective date of January 13, 2003, for the award of 
a 70 percent rating for service-connected residuals of a 
gunshot wound, right arm, with loss of use of the right hand, 
is warranted.  
C.  Earlier Effective Date, TDIU

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
regulations provide that where, as here, the veteran has two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more 
before a total rating may be assigned.  38 C.F.R. § 4.16(a) 
(2007).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities. Id.

In the present case, the veteran had no other service 
connected disabilities at the time in June 2004 when the RO 
granted an increased rating for residuals of a gunshot wound 
effective from December 23, 2003.  The increased 70 percent 
disability rating qualified the veteran for an award of total 
unemployability.  However, since the Board has granted an 
earlier effective date of January 13, 2003, for the award of 
the 70 percent increased rating, it logically follows that 
the veteran also met the criteria for the award of TDIU as of 
the earlier date of January 13, 2003 (he was unemployed at 
that time).


ORDER

A disability rating higher than 70 percent for service-
connected residuals of a gunshot wound, right arm, with loss 
of use of the right hand, is denied.  

Entitlement to an earlier effective date of January 13, 2003, 
for the award of a 70 percent rating for residuals of a 
gunshot wound, right arm, with loss of use of the right hand, 
is granted. 

Entitlement to an earlier effective date of January 13, 2003, 
for the award of TDIU is granted. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


